Citation Nr: 0626210	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 7, 2002, 
for the grant of a 10 percent rating for service-connected 
residuals, syndesmosis injury, left ankle, with 
calcification.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.     

FINDINGS OF FACT

1.  On May 7, 2002, the veteran filed a claim seeking an 
increased evaluation for service-connected left ankle 
disability.  

2.  Entitlement to a 10 percent rating for left ankle 
disability is shown based on VA clinical evidence dated in 
January 2004.  

3.  The RO assigned an effective date of May 7, 2002, for the 
assignment of a 10 percent rating for left ankle disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2002, 
for the grant of a 10 percent rating for residuals of 
syndesmosis injury, left ankle, with calcification, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In January 2004, the RO assigned a 10 percent rating for 
residuals, syndesmosis injury, left ankle, with 
calcification, effective May 7, 2002, the date on which the 
veteran filed an informal claim seeking "reinstatement" of 
his ankle disability.  See veteran's May 2002 statement.  
Appeal was perfected on the issue of an earlier effective 
date for the assignment of a 10 percent rating for the left 
ankle disability.  

In this appeal, the veteran contends, essentially, that: (1) 
a 10 percent rating had been in effective for his left ankle 
disability since discharge from service in November 1967; (2) 
his compensation based on that disability was "interrupted" 
in or around May 1968 when he relocated from Illinois to 
Mississippi and VA was unaware of his whereabouts; and (3) he 
is entitled to a lump sum retroactive compensation payment 
based on a 10 rating for the left ankle disability for the 
time period between May 1968 and May 2002, when the rating 
was "reinstated."  He does not dispute the percentage 
assigned.      

It is noted that the claims folder presently before the Board 
is a "re-built" folder prepared in connection with the May 
2002 claim.  The RO concedes that the veteran's original 
claims folder was "retired" to the Records Maintenance 
Center in St. Louis, Missouri, due to a lengthy period of 
inactivity, and that, despite numerous attempts, it could not 
locate the original claims folder.  Also, based on its 
computer records, it agrees with the veteran that service 
connection was in effect for a left ankle disability before 
May 7, 2002, but the veteran had not been receiving 
compensation payments (in other words, a zero percent rating 
had been in effect, although, as discussed below, a 10 
percent rating apparently was in effect briefly, after 
discharge, until around mid-1968).  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original claim or a claim for increase, will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  

The Board finds that an effective date earlier than May 7, 
2002 is not warranted for the assignment of a 10 percent 
rating for the left ankle disability.  First, notwithstanding 
the fact that the claims folder was rebuilt due to apparent 
loss of the original claims folder, the record does not 
indicate that the veteran filed an increased rating claim 
before May 2002.  At no time during this appeal did the 
veteran argue that he had had filed a prior increased rating 
claim.  His contention is that he was not compensated based 
on a compensable rating from around May 1968 until May 2002; 
he does not dispute the RO's determination as to lack of 
claim activity on his service-connected left ankle 
disability.  Nor has he submitted clinical records concerning 
his left ankle disability dated before May 7, 2002 that could 
be the basis of Board determination that an earlier claim was 
filed.  He does not contend that any such records exist.  On 
this point, the veteran merely argues that he is entitled to 
a lump sum retroactive payment covering over 30 years because 
his condition "has and continues to remain the same" (see 
June 2004 correspondence to a Congressman), but has not 
stated that he was treated for that disability.  See 
38 C.F.R. § 3.157 (clinical records could be construed as 
informal claim for increased evaluation).  

Nor does the record present evidence supporting a conclusion 
that entitlement to a 10 percent rating for the left ankle 
disability was shown before May 7, 2002.  As noted above, the 
veteran has not reported any medical treatment, VA or non-VA, 
for the left ankle before May 7, 2002, the records of which 
could be the basis of a finding that a 10 percent rating is 
warranted before that date.  In fact, the RO's assignment of 
a 10 percent rating in the January 2004 rating decision is 
based only on clinical findings obtained during the January 
2004 VA compensation and pension (C&P) medical examination.  

Again, the basic rule is that the effective date of a rating 
assignment is the date on which the claim is filed (here on 
May 7, 2002), or the date on which entitlement is shown.  
Here, in the absence of clinical evidence concerning the left 
ankle other than the C&P examination report, January 4, 2004, 
the date on the C&P examination, is the date on which 
entitlement is shown.  Strictly applying the rule, the latter 
date could be the effective date, but the former date, the 
date on which the claim was filed, is more favorable, and is 
the date assigned by the RO.  That date remains in effect.  
   
On a related matter, the Board acknowledges the veteran's 
additional argument, submitted in December 2004, that he did 
not receive in 1968 proper notice of adverse consequences of 
failure to appear for a VA C&P examination.  This statement 
is in response to the RO's determination, apparently based on 
computer records of claims history, that the veteran did not 
report for a routine C&P examination, scheduled to be held in 
1968, to determine whether his condition had improved to 
warrant a reduction in benefits, and thus, payment of 
compensation based on a 10 percent rating then in effect was 
discontinued.  See Statement of the Case (SOC).  

As the Board does not have before it the original claims 
folder, the record does not present the actual copy of the 
notice to the veteran concerning the examination schedule.  
Nonetheless, in the absence of clear evidence to the 
contrary, the law presumes the regularity of administrative 
process by which government officials have discharged their 
official duties.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
Moreover, the veteran himself concedes that he failed to 
appear for an examination, which he recalls was scheduled to 
be held in May 1968, and that he did not inform VA of his 
whereabouts when he relocated to Mississippi.  He also said 
that his benefits were discontinued in 1968 because he failed 
to appear for the examination; he did not state during this 
appeal that that he had previously reported good cause for 
why he did not appear.  See February 2004 notice of 
disagreement; May 2004 statement; 38 C.F.R. § 3.655(a) 
(2005).  Such concession is an admission that he was informed 
of the examination schedule, and that he knew about the 
adverse consequences of failure to appear for the 
examination.  Based on all of these considerations, the Board 
finds it reasonable to conclude that VA had informed him of 
the consequences of failure to report for the routine C&P 
examination, notwithstanding his December 2004 argument to 
the contrary and the lack of availability of the veteran's 
original claims folder.  

Also, in light of the veteran's concession as to notice, the 
Board finds little, if any, merit to his argument, also in 
December 2004, that he did not receive notice of the 
examination, as such notice, if sent, would have been 
forwarded to his new address upon relocation.  That is not 
necessarily true, as forwarding of mail by the U.S. Postal 
Service would, presumably, depend largely on action taken by 
a person relocating to inform it of a new address, and, even 
under such circumstances, would be in effect temporarily.  He 
never said that he had arranged for forwarding of mail; even 
if he had, that would not prove VA failed to mail notice, as 
non-delivery of notice sent could occur due to numerous 
factors (such as error by Postal Service; incorrect 
forwarding address) wholly outside VA's, and in some cases, 
the Postal Service's control.  In any event, the veteran 
admits his benefits were discontinued for failure to appear 
for a VA examination, which, under the circumstances, is 
sufficient evidence that he was aware of adverse consequences 
involved.

Further on this point, the veteran also argues, in December 
2004, that he never received a second notice that he has 60 
days to report for a re-examination upon failure to appear 
for the initial examination, prior to the rate reduction, 
consistent with 38 C.F.R. § 3.655(c), and that, if he had 
been so notified, he "certainly would have report[ed] to the 
nearest VA center for said examination."  The Board agrees 
with the veteran that current 38 C.F.R. § 3.655(c) does 
contain such a provision, but 38 C.F.R. § 3.655 in effect in 
1968 did not.  (See also 38 C.F.R. § 3.329 (1968) (every 
claimant receiving VA compensation shall submit to 
examination when required by VA regulations or other proper 
authority)).  Again, the presumption of regularity of 
administrative process applies, unless there is affirmative 
contrary evidence, of which there is none in the instant 
case.  Further, the veteran admitted that he knew of the 
consequences of failure to appear as he himself said that the 
rate reduction went into effect because he did not appear.  
That indicates that he was given appropriate notice, but did 
not communicate with VA; he himself said that he failed to 
notify VA of his whereabouts when he relocated to 
Mississippi.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(the veteran carries the burden to keep the VA apprised of 
his whereabouts; if he does not do so, there is no burden on 
VA's part to turn up heaven and earth to find him).  The same 
rationale, as stated in the preceding paragraph, applies 
here.  The veteran's current argument that he would have 
appeared but for the lack of a second notice (concerning re-
examination) is not convincing in light of lack of such 
negative evidence, and such argument is inapposite when the 
record indicates that the veteran did not appear for the 1968 
examination, and took no subsequent action even after he 
realized that his benefits had been reduced due to failure to 
appear.  

Also, even though, here, the 1968 benefit reduction 
apparently did not arise from the veteran's initiation of a 
claim, but rather, based on the RO's scheduling of a C&P 
examination to determine whether the benefits should 
continue, law governing abandoned claims is pertinent here.  
The failure to inform VA of a current address or to report 
for a VA examination, as was the case here, may constitute an 
abandoned claim, and, in such a case, the veteran must file a 
new claim and the effective date cannot be earlier than the 
date of receipt of the new claim.  See 38 C.F.R. § 3.158.    

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask the claimant to 
provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In February 2004, immediately after the veteran submitted a 
notice of disagreement indicating his desire of an earlier 
effective date for the assignment of a 10 percent rating for 
left ankle disability, the RO sent him a letter advising him 
what evidence would help substantiate that claim.  In 
particular, he was told that he could send evidence on 
submittal of a claim seeking an increased rating before May 
7, 2002, or evidence showing that the left ankle condition 
warranted a higher rating on a date earlier than May 7, 2002.  
He was told about a claimant's and VA's respective claim 
development responsibilities, as the letter informed him that 
VA must obtain evidence in the custody of the federal 
government; that VA would assist him in obtaining records, 
but if he identifies the sources of such records; and that, 
notwithstanding VA's duty to assist, the veteran is 
responsible to ensure his claim is substantiated with 
evidence not in federal government custody.  He also was told 
to contact VA if there is evidence or information he believes 
might support his claim.  The veteran responded with written 
argument discussed in detail in Section I of this decision, 
but, at no time during the appeal did he submit any evidence, 
or identify entities like doctors or medical care facilities 
as sources of missing evidence, or even state that he had 
filed an increased rating claim before May 7, 2002.  

While the February 2004 letter did not literally ask the 
veteran to "supply everything he has concerning the left 
ankle," or something else to that effect, the Board does not 
find prejudicial error occurred due to such failure.  Key 
evidence here would be evidence of an increased rating claim 
before May 7, 2002, or evidence of entitlement to a 
compensable rating before that date.  The veteran was 
explicitly asked to supply evidence of an earlier increased 
rating request, but did not indicate he ever filed such a 
claim.  Nor did he report he had had any testing or 
treatment, whether at a VA or private facility, the records 
of which could have bearing on whether an earlier effective 
date is warranted.  Other than clinical evidence obtained 
during the January 2004 VA C&P examination ordered in 
connection with the May 2002 claim, the record is wholly 
devoid of any post-service medical evidence.  This claim is 
based solely on lay contentions and argument addressed 
elsewhere in this decision.  Even after the issuance of the 
SOC, which cited 38 C.F.R. § 3.159, from which the "fourth 
element" is derived, and as well, other regulations, to 
include 38 C.F.R. § 3.400 governing effective dates, and 
explained why an earlier effective date is denied, the 
veteran failed to identify sources of missing evidence.  
Under the circumstances, the Board finds no basis to conclude 
prejudice occurred due to failure to include an explicit 
"fourth element" notice in the February 2004 letter, or 
that timing of the notice resulted in prejudice.  See 
Pelegrini v. Principi, supra.  Further, based on the 
foregoing analysis, it does not find basis for prejudicial 
error under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the RO, the Board 
must consider whether a claimant has been prejudiced 
thereby); 38 C.F.R. § 20.1102 (2005) (harmless error).     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims folder includes contemporaneous VA 
examination results and the veteran's statements.  Key 
evidence in this effective date claim entails that of prior 
increased rating claim or clinical evidence warranting a 10 
percent rating.  The veteran has not reported he filed such a 
claim before May 7, 2002, nor did he report that medical 
evidence concerning his left ankle exists.  Thus, the Board 
concludes that the duty-to-assist was fulfilled, and it is 
not precluded from adjudicating this claim.   


ORDER

An effective date earlier than May 7, 2002, for the 
assignment of a 10 percent rating for residuals of 
syndesmosis injury, left ankle, with calcification, is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


